Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims are directed towards a specific geo-fence that corresponds to a travel lane between inner and outer boundaries extending around a target location with the time of arrival within the geo-fence corresponding to an expected travel time from the location at which the advertisement was received.
Liang et al. (Pub. #: US 2010/0153216 A1) teaches a system for determination of an advertisement conversion using a dwell time at a location as determined by a user's mobile device. Hendry et al. (Pub. #: US 2002/0102993 A1) teaches recording purchases made within a period of time of advertisement delivery and distance of user from the point of purchase utilizing an expected travel time. However, neither reference creates a geo-fence that corresponds to a travel lane between inner and outer boundaries extending around a target location. It would not have been obvious to one of ordinary skill in the art at the time the invention was filed to extend the two references in such a way. Therefore, the instant claims are allowed.
The claims comply with 35 U.S.C. § 101. The claims are directed towards an improvement to the attribution of advertisement conversions to a digital mobile device utilizing positioning data received from the device and a specific arrangement of geo-fencing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621